Citation Nr: 1339143	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1991 to December 1995.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the claimed disorders indicated above.  The Veteran appealed the denials of service connection, and the matters are now before the Board.

The Veteran testified via video conference from the RO in Nashville, Tennessee before the undersigned Acting Veterans Law Judge in August 2012.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system include recent treatment records which have been considered as part of the Veteran's claims file for the purposes of these appeals.


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee was not incurred in service, has not been continuous since separation from service, and is not related to service.

2.  Early degenerative joint disease of the left knee was not incurred in service, has not been continuous since separation from service, and is not related to service.

3.  The Veteran does not have a right ankle disability.

4.  The Veteran does not have a left ankle disability, and a left foot heel spur was not incurred in service, and is not related to service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

2.  Degenerative joint disease of the left knee was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in September 2010, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims, including records of post-service treatment of the knees and ankles.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in November 2010, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  The Veteran was not afforded a VA examination of her right ankle.  However, VA must provide a medical examination and medical opinion only under some circumstances.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as the evidence establishes that there was no event, injury, or disease of the right ankle which occurred during service, the duty to provide an examination does not attach.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Service Connection for Disorders of the Knees and Ankles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004)

The Veteran has been diagnosed with arthritis - described as degenerative joint disease - which is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Bilateral Knee Disorder

The Veteran contends that her current right knee degenerative joint disease and left knee early degenerative joint disease are related to in-service complaints of knee pain.  Service treatment records reflect pain and swelling of both knees after running in October 1992 and April 1994, and for a period during 1994 the Veteran underwent physical therapy related to the right knee.  The Veteran underwent several in-service periodic examinations.  During the latest such examination in March 1994, the feet and lower extremities were normal and the Veteran denied arthritis, bone joint or other deformities, lameness, and one or more "trick" or locking knees.

Based on the foregoing, the Veteran had some in-service bilateral knee pain, but no underlying pathology, and no specific in-service knee injury.  During her August 2012 hearing before the undersigned, the Veteran indicated that she sought treatment for the claimed disorders "within the first couple of years" of separation from service from a pair of private physicians.  VA has sought such records, but in the case of both physicians the earliest records of treatment date to 2009 when the Veteran complained of a right hip strain after a fall.  Pain radiated from the back and hip into the left knee, and the assessment was sciatica.

In March 2010 the Veteran presented with a right knee strain, and in June 2010 she underwent surgical repair of her anterior cruciate ligament (ACL), which she had injured in a fall while dancing several month earlier.

On VA examination in November 2010, following examination and x-ray imaging, the Veteran was diagnosed with right knee degenerative joint disease and left knee early degenerative joint disease.  The VA examiner concluded that the Veteran's knee disorders were not related to service, but rather were related to her set of arthritis risk factors which include the Veteran's age, gender, lack of osteoporosis, occupation as a law enforcement office, and high level of sports activities.  The Board finds that examiner's conclusion to be of exceptional value insofar as it was not only based on a physical examination and review of the claims file, but the examiner also described the likely cause of the Veteran's knee disorders in stating why they were not related to service.

The Board finds that the preponderance of the evidence is against the claim.  Thus, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ankle Disorder

The Veteran contends that a current left ankle disorder is related to an in-service left ankle sprain which was incurred while marching.  The evidence of record shows that the Veteran's only current diagnosis relating to the left ankle is a left heal spur.  Service treatment records show that in March 1993 the Veteran had a left ankle sprain, also characterized as an ankle twist, productive of pain, swelling and bruising.  The Veteran underwent several in-service periodic examinations; during the latest one in March 1994, the feet and lower extremities were normal, and the Veteran denied arthritis, bone joint or other deformities, lameness, and foot trouble.

Based on the foregoing, the evidence shows that while the Veteran did have an in-service left ankle sprain, there were no subsequent residuals or manifestations during service.  Following separation from active duty in December 1995, the record first reflects treatment for the left ankle when the Veteran presented to a private physician in May 2010 with a twisted left ankle which was still painful a week after twisting it.

Following a complete and thorough evaluation on VA examination in November 2010, including x-ray imagining, the examiner determined that the only finding referable to the left foot was of a heel spur.  Based the Veteran's reported in-service history, review of service treatment records, review of post-service records, and her physical examination of the Veteran, the examiner concluded that the Veteran's "left ankle condition" was not caused by or related to service.  

The Board finds that there is no left ankle disorder for which service connection may be established.  While the Veteran now endorses continuous symptomatology since in-service onset, including at her 2012 hearing before the undersigned, the record shows otherwise.  An extensive diagnostic examination performed by the VA examiner has revealed that the Veteran does not have a current left ankle disorder.  To the extent that she has a left heel spur, there is no evidence, lay or otherwise, which connects the Veteran's left heal spur with an in-service ankle sprain.  Rather, as noted by the VA examiner, such symptomatology is more likely than not due to a combination of risk factor unrelated to service.  These factors include the Veteran's age, gender, lack of osteoporosis, occupation as a law enforcement office, and high level of sports activities.

The Veteran's endorsement of persistent right ankle symptomatology is competent as pain is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, pain without underlying pathology is not a disability, and as no pathology of the left ankle has been identified, service connection cannot be granted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Ankle Disorder 

During her hearing before the undersigned, the Veteran contended that a right ankle disorder is secondary to her left ankle disorder.  Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Because a left ankle disorder is not service connected, entitlement to service connection for the right ankle cannot be established on the basis of being secondary to the left ankle.  Nonetheless, the Board considers whether service connection for a right ankle disorder may be established on a direct basis.  To that end, the record reflects that the Veteran does not have a current right ankle disability.  And although she contends that the right ankle hurts, pain without underlying pathology is not a disability for which service connection may be established.  Thus service connection cannot be established on a direct basis.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


